Citation Nr: 1215361	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

 1. Propriety of severance of service connection for an anxiety disorder.

2.  Entitlement to an initial compensable evaluation for an undiagnosed illness manifested by chronic fatigue syndrome (hereinafter "CFS").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to August 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board finds that it may exercise jurisdiction over the Veteran's claims although the Veteran did not technically comply with the requirements of 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.302(a) with regard to filing a timely NOD.  The RO treated the appeal as timely by issuing a SOC, notifying the Veteran that it considered the appeal perfected, and by certifying the appeal.  Therefore, the Board has jurisdiction.  Percy v. Shinseki, 23 Vet. App.  37 (2009)

In July 2006, the RO restored service connection for anxiety disorder for the month of April 1, 2005, and severance was delayed until May 1, 2005.

The issue of entitlement to an initial compensable evaluation for an undiagnosed illness manifested by chronic fatigue syndrome is REMANDED to the RO/AMC and is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1. In a June 2001 rating decision, the RO granted entitlement to service connection for anxiety disorder, claimed as posttraumatic stress disorder (PTSD), and assigned an evaluation of 10 percent effective August 5, 2000.

2. In a June 2004 rating action, the RO proposed to discontinue service connection for anxiety disorder; this proposal was based on a finding that the Veteran was erroneously granted service connection based on a misdiagnosis of anxiety disorder.

3.  The evidence of record does not show that the grant of service connection for anxiety disorder was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As severance of service connection for anxiety disorder was not in accordance with law, the criteria for restoration of service connection for anxiety disorder from May 1, 2005, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the VCAA. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In this decision, the Board restores service connection for anxiety disorder.  This represents a complete grant of the benefits sought on appeal.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2011).


II.  Restoration of Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487   (2006); Daniels v. Gober, 10 Vet. App. 474, 478   (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d)  is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488 ; Graves v. Brown, 6 Vet. App. 166, 170   (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566   (1991). 

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d)  contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id.  at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59   (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343   (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth v. Nicholson, 20 Vet. App. at 488. 

The Stallworth Court added, "Consequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.   

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43   (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

The record reflects that on December 19, 2000, the Veteran filed an application for service connection for PTSD.  In a June 2001 rating action, the RO granted service connection for anxiety disorder on the basis of evidence of psychiatric treatment during military service and the findings contained in the February 2001 report of VA examination, to include a diagnosis of anxiety disorder.  
The evidence of record at the time of the June 2001 rating action included: the Veteran's DD Form 214; service treatment records dated from 1998 and 2000; and records from the Vet Center. The DD Form 214 shows the Veteran served on active duty from February 1998 to August 2000.  The service treatment records note the Veteran sought treatment from the ship's psychiatrist in 1999 and 2000.  The records from the Vet Center reveal the Veteran reported childhood sexual abuse by her father, as well as sexual harassment during her military service.  The February 2001 report of VA examination contains the same reports of child molestation and sexual harassment.  There was not sufficient evidence to meet the criteria for a diagnosis of PTSD; however, the Veteran was diagnosed with anxiety disorder. 

As indicated, the RO granted service connection for anxiety disorder effective August 5, 2000, the day following separation from active military service.  The RO noted that service treatment records showed the Veteran was seen in the mental health clinic in 1999 for relationship and occupational problems.  The RO further noted the Veteran was treated in 2000 and the provider indicated the Veteran's physical condition was possibly affected by psychological factors.  The February 2001 report of VA examination was discussed in detail, to include the molestation by her father and sexual harassment by supervisors and co-workers during service.  Her current symptoms were evaluated, the records from the Vet Center showing the Veteran had been in counseling since December 2000 for depression, anger, nightmares, etc, were reviewed,  and a diagnosis of anxiety disorder was rendered by the VA examiner.  Service connection was awarded for anxiety disorder based on evidence of treatment during military service and current findings during the VA examination.

In June 2004, the RO proposed to sever service connection for anxiety disorder, on the basis that the grant of service connection was clearly and unmistakably erroneous.  The RO indicated that an April 2004 VA examiner found the prior diagnosis of anxiety disorder was in error.  The RO further found the Veteran did not have PTSD or any other type of anxiety as a "prominent major consideration." The RO indicated the Veteran instead had a personality disorder, which was a congenital deformity or defect, not subject to service connection.  
In June 2004, the RO notified the Veteran of the proposed action, informed her of her right to submit evidence and appear for a personal hearing, and allowed her a period of 60 days to respond, as required under 38 C.F.R. § 3.105(d) .  In a February 2005 rating action, the RO formally severed service connection for anxiety disorder effective April 1, 2005.  In July 2006, the RO amended the effective date of severance to May 1, 2005. 

The evidence of record at the time of the June 2004 rating action included statements from the Veteran's mother and sister received in March 2003, which indicate the Veteran changed after service.  Specifically, they noted the Veteran became moody and withdrawn.  VA outpatient treatment records dated in November 2001 and February 2002 contained diagnoses of PTSD.  In October 2002, she was diagnosed with depression.  Records from the Vet Center show the Veteran was receiving treatment between 2000 and 2004, for symptoms, which included depression.  The Board would note at this juncture, that additional records dated between 2004 and 2006 were not obtained due to lack of authorization by the Veteran to obtain the records.  

An April 2004 VA examiner opined the Veteran did not have anxiety disorder and that the prior diagnosis was an error.  The examiner further found no evidence of PTSD.  The examiner indicated the Veteran instead had a personality disorder. 

Thereafter, a May 2004 VA outpatient treatment record revealed a positive PTSD screen.  A July 2004  mental health evaluation done by VA contained reports of sexual harassment by her military supervisors, as well as threats by co-workers during service.  The VA psychiatrist found the Veteran satisfied the DSM-IV criteria for PTSD.  The psychiatrist further found that PTSD was due to the reports of sexual harassment during service.  The provider found no evidence of a personality disorder.   VA outpatient treatment records dated between 2005 and 2011 show that PTSD was on the active problem list. 

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d) . Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d)  (2011).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).

In this case, the only evidence of record that shows the Veteran does not suffer from a psychiatric disorder, notably anxiety disorder, is the April 2004 VA report of VA examination.  VA outpatient treatment records and reports from the Vet Center (though not complete) dated both prior to and after this examination contain diagnoses of PTSD.  In fact, in July 2004, PTSD was said to be due to sexual harassment during service.  The RO has never fully developed the Veteran's asserted in-service personal assault stressors.  

While it does remain a matter of debate whether the Veteran has PTSD based on verified stressors, the Board need not resolve this question. See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record).  The Board simply notes that the record contains some credible and competent evidence showing that the Veteran sought psychiatric treatment in service, continued to seek treatment following her discharge from service beginning as early as November 2000 (within seven months of discharge), and has been variously diagnosed with depression, anxiety disorder, and PTSD.  The Veteran has reported continuing symptoms of depression, anxiety, nightmares, social isolation, etc, since her discharge.  She further maintains that her current problems are due to sexual harassment during service.  The Veteran has relayed the same stressors to the Vet Center and VA treatment providers since 2000.  Finally, PTSD remained on the active problem list from 2005 to 2011.

The evidence renders this case as short of undebatable.  While there certainly is conflicting evidence of whether the Veteran has PTSD due to verified stressors, there is no clear and unmistakable evidence showing that she does not have PTSD or any other psychiatric disorder due to an incident of service for that matter.  See Clemons, supra.  Therefore, the Board concludes that the June 2001 award of service connection for anxiety disorder did not involve clear and unmistakable error.  Accordingly, severance of service connection for anxiety disorder, on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d) , 3.303, 3.307, 3.309 (2011).  The claim to restore service connection for anxiety disorder is granted.


ORDER

The severance of service connection for anxiety disorder claimed as PTSD was improper, and restoration of service connection, effective May 1, 2005, is granted.


REMAND

The Veteran has also filed a claim of entitlement to an initial compensable evaluation for the service-connected CFS.  A preliminary review of the record shows that additional development is necessary prior to adjudication of this claim on the merits.  
 
The Veteran did not report for  a VA examination scheduled in August 2010.  In the March 2012 Written Brief Presentation, the Veteran apologized for her failure to appear and indicated it was due to her CFS symptoms that sometimes deprived her of the energy to get up, go out, or do things that she needed to do.  She requested that the examination be rescheduled, so that the current severity of her CFS could be properly evaluated.  

The last VA examination was dated in May 2008, almost four years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of her last VA examination in 2008, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The last VA outpatient treatment records associated with the claims folder are dated in May 2011.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

The VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records related to CFS dated from May 2011 to the present from the Spokane, Washington VA Medical Center and any associated outpatient clinic.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  Thereafter, the RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected chronic fatigue syndrome.  All  indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria on appeal.  The claims file should be made available in conjunction with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


